Appeal by employer and its insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the widow of a deceased employee. Decedent sustained accidental injuries in the course of *596his employment and thereafter committed suicide. The testimony was sufficient to raise an issue of fact as to whether he destroyed himself as a result of mental derangement caused by his accidental injuries, or whether his suicide was merely the result of a willful intention to take his own life. (Matter of Delinousha v. National Biscuit Go., 248 FT. Y. 93; Workmen’s Compensation Law, § 10.) The board resolved the issue in favor of complaint. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — • Foster, P. J., Heffeman, Deyo, Bergan and Coon, JJ.